388 U.S. 447 (1967)
ADAY ET AL.
v.
UNITED STATES.
No. 149.
Supreme Court of United States.
Decided June 12, 1967.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT.
Stanley Fleishman for petitioners.
Solicitor General Marshall for the United States.
Melvin L. Wulf, Rolland R. O'Hare and Erwin B. Ellmann for the American Civil Liberties Union et al., and Horace S. Manges for the American Book Publishers Council, Inc., as amici curiae, in support of the petition.
Charles H. Keating, Jr., and James J. Clancy for Citizens for Decent Literature, Inc., as amicus curiae, in opposition to the petition.
PER CURIAM.
The petition for a writ of certiorari is granted and the judgment of the United States Court of Appeals for the Sixth Circuit is reversed. Redrup v. New York, 386 U.S. 767.
THE CHIEF JUSTICE and MR. JUSTICE BRENNAN would grant the petition, vacate the judgment, and remand in light of Memoirs v. Massachusetts, 383 U.S. 413.
MR. JUSTICE CLARK would grant the petition and affirm.
MR. JUSTICE HARLAN concurs in the reversal on the basis of the reasoning set forth in his opinions in Roth v. United States, 354 U.S. 476, 496, and Manual Enterprises, Inc. v. Day, 370 U.S. 478.